            Case 3:19-mc-00268-FM Document 1 Filed 09/19/19 Page 1 of 2




                                                                                             ---~-
                                                                                              -,

 IN THE MATTER OF THE                            §
 RETIREMENT OF SENIOR UNITED                     §             EP-19-MC-000268-FM
 STATES PROBATION OFFICER                        §
 MANUEL RESENDEZ, JR.                            §

 ORDER RECOGNIZING DISTINGUISHED FEDERAL PUBLIC SERVICE CAREER

       Be it remembered that on September 15,2019, Senior United States Probation Officer

Manuel Resendez, Jr. retired after a distinguished career in the United States Probation Office for

the Western District of Texas.

       Manuel Resendez, Jr. is a 1983 graduate of Bel Air High School, in El Paso. He

graduated from the University of Texas at Austin in 1988 with a Bachelor of Social Work

degree. From 1988 to 1999, he worked in various positions in community supervision for local

and state agencies to include: an at risk youth counselor for Communities in Schools, a Parole

Officer with the Travis County Office of Juvenile Probation, a Community Service Officer with

the Travis County Adult Probation, a Senior Parole Officer, a Supervisory Parole Officer, and a

State Administrator for the Substance Abuse Felony Punishment Facility (SAFP) for the Texas

Department of Criminal Justice. In 1999, he returned to El Paso as a United States Probation

Officer. He was promoted in 2014 to Senior United States Probation Officer. He retired on

September 15, 2019 after twenty years of service with the United States Probation Office for the

Western District of Texas.

       On August 29,2019, the undersigned acknowledged his upcoming retirement during

court proceedings and addressed a gathering of family, friends, and colleagues at a luncheon

celebrating his career.
             Case 3:19-mc-00268-FM Document 1 Filed 09/19/19 Page 2 of 2



        The court finds that such a distinguished career warrants recognition in the official record

of the United States District Court for the Western District of Texas.

        The Clerk of Court is INSTRUCTED to make this Order part ofthe permanent record of

the court.

        SIGNED IN EL PASO, TEXAS this 19th day of September, 2019.



                                                             ------------
                                                     M!:t:::rA~/0-
                                                     UNITED STATES DISTRICT JUDGE
